Exhibit 10.4

ACKNOWLEDGMENT OF GUARANTOR

ACKNOWLEDGMENT OF GUARANTOR, dated as of June 30, 2016 (this “Acknowledgment”),
made by BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation having its
principal place of business at 345 Park Avenue, New York, New York 10154
(“Guarantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Buyer”) and any of its parent, subsidiary or affiliated
companies.

RECITALS

WHEREAS, in connection with that certain Master Repurchase and Securities
Contract, dated as of May 20, 2015, as (a) amended by that certain Amendment No.
1 to Master Repurchase and Securities Contract, dated as of May 28, 2015, (b)
amended and restated by that certain Amended and Restated Master Repurchase and
Securities Contract, dated as of June 4, 2015, (c) amended by that certain
Amendment No. 1 to Amended and Restated Master Repurchase and Securities
Contract, dated as of June 11, 2015, (d) amended and restated by that certain
Second Amended and Restated Master Repurchase and Securities Contract, dated as
of June 23, 2015, (e) amended and restated by that certain Third Amended and
Restated Master Repurchase and Securities Contract, dated as of June 30, 2015,
(f) amended by that certain Amendment No. 1 to Third Amended and Restated Master
Repurchase and Securities Contract, dated as of July 10, 2015, (g) amended by
that certain Amendment No. 2 to Third Amended and Restated Master Repurchase and
Securities Contract, dated as of October 1, 2015, and (h) amended by that
certain Amendment No. 3 to Third Amended and Restated Master Repurchase and
Securities Contract, dated as of November 12, 2015 (as so amended, the “Existing
Repurchase Agreement”), by and among Buyer, Parlex 5 KEN Finco, LLC (“U.S.
Seller”), Parlex 5 KEN UK Finco, LLC (“U.K. Seller”), Parlex 5 KEN CAD Finco,
LLC (“CAD Seller”), Parlex 5 KEN ONT Finco, LLC (“ONT Seller”) and Parlex 5 KEN
EUR Finco, LLC (“EUR Seller” and, together with U.S. Seller, U.K. Seller, CAD
Seller and ONT Seller, “Sellers” and each a “Seller”), Guarantor executed and
delivered that certain Amended and Restated Guarantee Agreement, dated as of
June 30, 2015 (the “Guarantee Agreement”), made by Guarantor in favor of Buyer.

WHEREAS, Buyer and Sellers are amending and restating the Existing Repurchase
Agreement pursuant to that certain Fourth Amended and Restated Master Repurchase
and Securities Contract, dated as of June 30, 2016 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Repurchase Agreement”), and in connection therewith, Guarantor has agreed to
make the acknowledgments set forth herein.

NOW, THEREFORE, to induce Buyer to enter into the Repurchase Agreement and to
enter into the Transactions contemplated thereunder, Guarantor hereby makes the
following acknowledgments:

Guarantor hereby acknowledges (a) the execution and delivery of the Repurchase
Agreement and agrees that it continues to be bound by the Guarantee Agreement,
notwithstanding the execution and delivery of the Repurchase Agreement and the
impact of the



--------------------------------------------------------------------------------

changes set forth therein, and (b) that, as of the date hereof Buyer is in
compliance with its undertakings and obligations under the Repurchase Agreement,
the Guarantee Agreement and each of the other Repurchase Documents.

THIS ACKNOWLEDGMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS ACKNOWLEDGMENT, THE RELATIONSHIP BETWEEN GUARANTOR AND BUYER,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS OF BUYER AND DUTIES OF
GUARANTOR SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW
RULES THEREOF. GUARANTOR AND BUYER INTEND THAT THE PROVISIONS OF SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS ACKNOWLEDGMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Acknowledgment to be duly
executed and delivered as of the date first above written.

 

BLACKSTONE MORTGAGE TRUST, INC.,
a Maryland corporation

By:

 

/s/ Douglas Armer

Name:

 

Douglas Armer

Title:

 

Managing Director, Head of Capital

 

Markets and Treasurer